Filed Pursuant to Rule 424(b)(3) and (c) File Number 333-165374 Prospectus Supplement No. 1 to Prospectus dated March 22, 2010 40,033,794 Shares of Common Stock of CelLynx Group, Inc This Prospectus Supplement No. 1 supplements the Prospectus of CelLynx Group, Inc., (“CelLynx” or the “Company”) dated March 22, 2010 (the “Prospectus”), relating to the offer and sale by the selling stockholders identified in the Prospectus of up to 40,033,794 shares of our common stock.This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Prospectus. This Prospectus Supplement No. 1 includes the attached report, as set forth below, as filed by CelLynx Group, Inc., with the Securities and Exchange Commission (the “SEC”). ● The Company's Quarterly Report on Form 10-Q, for the quarter ended March 31, 2010, filed with the SEC on May 17, 2010. Our Shares are traded on the National Association of Securities Dealers OTC Bulletin Board under the symbol “CYNX.” The purchase of our stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of our Prospectus for a discussion of factors you should carefully consider before purchasing the shares offered by the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disproved of these securities or determined of the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 1 is May 17, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDEDMarch 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 000-27147 CelLynx Group, Inc. (Exact name of small business issuer as specified in it charter) Nevada 95-4705831 (State or other jurisdiction of incorporation or (IRS Employer Identification organization) No.) 25910 Acero, Suite 370 Mission Viejo, California 92691 (Address of principal executive offices) (949) 305-5290 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Non-Accelerated Filer o Accelerated Filero
